

117 HR 2877 : Behavioral Intervention Guidelines Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2877IN THE SENATE OF THE UNITED STATESMay 17, 2021Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to direct the Secretary of Health and Human Services to develop best practices for the establishment and use of behavioral intervention teams at schools, and for other purposes.1.Short titleThis Act may be cited as the Behavioral Intervention Guidelines Act of 2021.2.Best practices for behavioral intervention teamsThe Public Health Service Act is amended by inserting after section 520G of such Act (42 U.S.C. 290bb–38) the following new section:520H.Best practices for behavioral intervention teams(a)In generalThe Secretary shall identify and facilitate the development of best practices to assist elementary schools, secondary schools, and institutions of higher education in establishing and using behavioral intervention teams.(b)ElementsThe best practices under subsection (a)(1) shall include guidance on the following:(1)How behavioral intervention teams can operate effectively from an evidence-based, objective perspective while protecting the constitutional and civil rights of individuals.(2)The use of behavioral intervention teams to identify concerning behaviors, implement interventions, and manage risk through the framework of the school’s or institution’s rules or code of conduct, as applicable.(3)How behavioral intervention teams can, when assessing an individual—(A)access training on evidence-based, threat-assessment rubrics;(B)ensure that such teams—(i)have trained, diverse stakeholders with varied expertise; and(ii)use cross validation by a wide-range of individual perspectives on the team; and(C)use violence risk assessment.(4)How behavioral intervention teams can help mitigate—(A)inappropriate use of a mental health assessment;(B)inappropriate limitations or restrictions on law enforcement’s jurisdiction over criminal matters;(C)attempts to substitute the behavioral intervention process in place of a criminal process, or impede a criminal process, when an individual’s behavior has potential criminal implications;(D)endangerment of an individual’s privacy by failing to ensure that all applicable Federal and State privacy laws are fully complied with; or(E)inappropriate referrals to, or involvement of, law enforcement when an individual’s behavior does not warrant a criminal response.(c)ConsultationIn carrying out subsection (a)(1), the Secretary shall consult with—(1)the Secretary of Education;(2)the Director of the National Threat Assessment Center of the United States Secretary Service;(3)the Attorney General and the Director of the Bureau of Justice Assistance;(4)teachers and other educators, principals, school administrators, school board members, school psychologists, mental health professionals, and parents of students;(5)local law enforcement agencies and campus law enforcement administrators;(6)privacy experts; and(7)other education and mental health professionals as the Secretary deems appropriate.(d)PublicationNot later than 2 years after the date of enactment of this section, the Secretary shall publish the best practices under subsection (a)(1) on the internet website of the Department of Health and Human Services.(e)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education, elementary schools, and secondary schools to assist such institutions and schools in implementing the best practices under subsection (a).(f)DefinitionsIn this section:(1)The term behavioral intervention team means a team of qualified individuals who—(A)are responsible for identifying and assessing individuals exhibiting concerning behaviors, experiencing distress, or who are at risk of harm to self or others;(B)develop and facilitate implementation of evidence-based interventions to mitigate the threat of harm to self or others posed by an individual and address the mental and behavioral health needs of individuals to reduce risk; and(C)provide information to students, parents, and school employees on recognizing behavior described in this subsection.(2)The terms elementary school, parent, and secondary school have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965.(3)The term institution of higher education has the meaning given to such term in section 102 of the Higher Education Act of 1965.(4)The term mental health assessment means an evaluation, primarily focused on diagnosis, determining the need for involuntary commitment, medication management, and on-going treatment recommendations.(5)The term violence risk assessment means a broad determination of the potential risk of violence based on evidence-based literature..Passed the House of Representatives May 13, 2021.Cheryl L. Johnson,Clerk